     Case 4:20-cv-04137-KES Document 7 Filed 12/29/20 Page 1 of 5 PageID #: 28




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


TYE ALLEN PINGEON,                                    4:20-CV-04137-KES

                           Plaintiff,

               vs.                              ORDER GRANTING PLAINTIFF’S
                                               MOTION FOR LEAVE TO PROCEED
DOC,                                           IN FORMA PAUPERIS AND ORDER
                                                   DISMISSING COMPLAINT
                           Defendant.


        Plaintiff, Tye Allen Pingeon, an inmate at the South Dakota State

Penitentiary filed a pro se lawsuit under 42 U.S.C. § 1983. Docket 1. Pingeon

moves for leave to proceed in forma pauperis and provided the court with his

prisoner trust account report. Dockets 3, 6.

I.      Motion to Proceed Without Prepayment of Fees

        Pingeon reports average monthly deposits of $17.06 and an average

monthly balance of negative $11.43. Docket 6. Under the Prison Litigation

Reform Act (PLRA), a prisoner who “brings a civil action or files an appeal in

forma pauperis . . . shall be required to pay the full amount of a filing fee.”

28 U.S.C. § 1915(b)(1). “ ‘[W]hen an inmate seeks pauper status, the only issue

is whether the inmate pays the entire fee at the initiation of the proceedings or

over a period of time under an installment plan.’ ” Henderson v. Norris, 129

F.3d 481, 483 (8th Cir. 1997) (quoting McGore v. Wrigglesworth, 114 F.3d 601,

604 (6th Cir. 1997)).
  Case 4:20-cv-04137-KES Document 7 Filed 12/29/20 Page 2 of 5 PageID #: 29




      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. § 1915(b)(1), which requires a payment of 20

percent of the greater of:

      (A) the average monthly deposits to the prisoner’s account; or
      (B) the average monthly balance in the prisoner’s account for the
      6-month period immediately preceding the filing of the complaint
      or notice of appeal.

Based on the information regarding Pingeon’s prisoner trust account, the court

grants Pingeon leave to proceed without prepayment of fees and waives the

initial partial filing fee. See 28 U.S.C. § 1915(b)(4) (“In no event shall a prisoner

be prohibited from bringing a civil action . . . for the reason that the prisoner

has no assets and no means by which to pay the initial partial filing fee.”).

      In order to pay his filing fee, Pingeon must “make monthly payments of

20 percent of the preceding month’s income credited to the prisoner’s account.”

28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s

institution to collect the additional monthly payments and forward them to the

court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount
      in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). The installments will be collected pursuant to this

procedure. The Clerk of Court will send a copy of this order to the appropriate

financial official at Pingeon’s institution. Pingeon remains responsible for the



                                             2
  Case 4:20-cv-04137-KES Document 7 Filed 12/29/20 Page 3 of 5 PageID #: 30




entire filing fee, as long as he is a prisoner. See In re Tyler, 110 F.3d 528, 529-

30 (8th Cir. 1997).

II.   1915A Screening

      A.    Factual Background

      The facts alleged in Pingeon’s complaint (Docket 1) are: that he was

raped by his cellmate in February of 2019. Docket 1 at 5. Pingeon informed a

prison guard after the incident and received medication. Id. at 5, 8. He

suffered from physical injuries and received counseling. Id. at 5. Pingeon

requests $100,000 in damages. Id.

      B.    Legal Standard

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
                                            3
  Case 4:20-cv-04137-KES Document 7 Filed 12/29/20 Page 4 of 5 PageID #: 31




(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the complaint’s

allegations are true.” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they

“[are] (1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).

      C.     Legal Analysis

      Pingeon is an inmate at the South Dakota State Penitentiary and names

the Department of Corrections as the sole defendant. Docket 1. The Department

of Corrections was created by the state legislature. SDCL § 1-15-1.2. A

subdivision or department of a government entity is not a juridical entity suable

under § 1983. See Ketchum v. City of West Memphis, AR, 974 F.2d 81, 82 (8th

Cir. 1992). Because the Department of Corrections is a department of the state,

it is not a suable entity under § 1983. Thus, the Department of Corrections is

dismissed as a defendant and Pingeon’s claim against it is dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).



                                             4
Case 4:20-cv-04137-KES Document 7 Filed 12/29/20 Page 5 of 5 PageID #: 32




   Thus, it is ORDERED:

   1. That Pingeon’s motion for leave to proceed in forma pauperis (Docket 3)

      is granted.

   2. That the institution having custody of Pingeon is directed that

      whenever the amount in Pingeon’s trust account, exclusive of funds

      available to him in his frozen account, exceeds $10.00, monthly

      payments that equal 20 percent of the funds credited the preceding

      month to the Pingeon’s trust account shall be forwarded to the U.S.

      District Court Clerk’s Office under to 28 U.S.C. § 1915(b)(1), until the

      $350 filing fee is paid in full.

   3. That Pingeon’s complaint is dismissed under 28 U.S.C.

      §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

   Dated December 29, 2020.

                              BY THE COURT:

                              /s/  Karen E. Schreier
                              KAREN E. SCHREIER
                              UNITED STATES DISTRICT JUDGE




                                         5
